DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending in the application.

The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Applicant’s election without traverse of Group I invention (claims 1-7) in the reply filed on 6/13/22 is acknowledged. Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/045479 A1), in view of Ogawa et al. (US 2009/0053519 A1).
At the outset, it is noted that WO 2019/045479 A1 is relied upon for date purposes, while US 2020/0347269 A1 is relied upon as its English equivalent and referred to in the rejection below.
Kim teaches an adhesive film for an optical member, comprising at least two types of (meth)acrylic monomers for a (meth)acrylic prepolymer, and (meth)acrylate containing silicon (Ab.), wherein the (meth)acrylic monomers of the prepolymer may be present in a completely non-polymerized state [0047]. Kim further teaches an alkyl group containing (meth)acrylate including alkyl acrylates, hydroxyl group-containing (meth)acrylates including hydroxyalkyl acrylates [0049-0056], siloxane modified (meth)acrylates (read on silicone (meth)acrylate) as the (meth)acrylate containing silicon [0057-0065], and copolymerizable monomers, including polyethylene oxide alkyl ether(meth)acrylates (read on polyethylene glycol alkyl ether methacrylate) [0068-0070].
Kim is silent with regard to monomer mixtures comprising a perfluorinated alkyl (meth)acrylate as in the claimed invention (claim 1).
It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The secondary reference to Ogawa teaches an adhesive composition comprising a base polymer including at least (meth)acrylic ester with a halogen element and at least one (meth)acrylate in a copolymeric unit, and an antistatic agent, the antistatic agent including an ionic compound (Ab.). Disclosed (meth)acrylic esters with a halogen element include one or more of 2,2,2-trifluoroethyl(meth)acrylate, 2,2,3,3-tetrafluoropropyl acrylate; 1H,1H,5H-octafluoropentyl(meth)acrylate; hexafluoro-2-propyl(meth)acrylate, heptafluoro-2-propyl acrylate, 2-(perfluorooctyl)ethyl methacrylate etc. (read on perfluorinated alkyl (meth)acrylate) [0032]. Given the teaching in Ogawa that an adhesive film based on the adhesive composition comprising the disclosed base polymer and an antistatic agent exhibits both good antistatic properties and optical performance, and the advantages of a (meth)acrylic ester with a halogen element in the base polymer, i.e. improved productivity of the adhesive compositions in terms of costs, while maintaining high transparency and the ability of preventing contamination and/or corrosion [0031, 0061, 0062], it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include a (meth)acrylic ester with a halogen element, alone or in combination an antistatic agent, in preparing Kim’s adhesive films with a reasonable expectation of success.
With regard to claim 2, disclosed (meth)acrylic esters with a halogen element in Ogawa [0032] meet the claimed limitation.
With regard to claim 4, Kim teaches silicon-containing (meth)acrylates of formula 1 and 1-1 which encompass compounds of Formula 1 [0058-0059].

    PNG
    media_image1.png
    235
    420
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    108
    557
    media_image2.png
    Greyscale

With regard to claim 5, Kim teaches that the monomer mixture may include alkyl group containing (meth)acrylates at about 5 wt.% to about 99.9 wt.% [0053-0054], a hydroxyl group-containing (meth)acrylate in the range of about 0.1 to about 60 wt.% [0049-0052], and the silicon-containing (meth)acrylate at about 0.5 to about 80% by wt. Additionally, the copolymerizable monomer, such as polyethylene oxide alkyl ether(meth)acrylate, may specifically be in the range of about 1 wt.% to about 15 wt.% [0069-0070, 0080]. With regard to the fluorine-containing (meth)acrylate, Ogawa teaches (meth)acrylic esters with a halogen element in in the range of about 0,1% to 15 % by wt., based on the total wt. of the base polymer [0031].
With regard to claims 6 and 7, Kim teaches alkyl group-containing (meth)acrylates having C1 to C20 linear or branched alkyl group, i.e. encompass hard and soft (meth)acrylates, with disclosed species encompassing linear alkyl acrylates having 1 to 4 carbon atoms as well as branched alkyl acrylates having 6 to 10 carbon atoms [0053], in an amount of about 5 to 99.9 wt. % of the monomer mixture [0054]. Additionally, with regard to claim 7, Kim teaches adhesive film as having a Tg of about -120oC to -10oC [0044]. Given the teaching on Tg, it would have been within the level of ordinary skill in the art to utilize appropriate hard and soft (meth)acrylates in appropriate amounts based on the Tg of the corresponding homopolymers, including those within the scope of the claimed invention, so as to provide for adhesives having Tg within the disclosed range. 

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/045479 A1), in view of either Uchida et al. (US 10,745593 B2).
The discussion with regard to Kim from paragraph 8 above is incorporated herein by reference.
 Kim is silent with regard to monomer mixtures comprising a perfluorinated alkyl (meth)acrylate as in the claimed invention (claim 1).
As stated in paragraph 10 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The secondary reference to Uchida teaches an acrylic adhesive layer for use in an electronic appliance, containing a constitutional unit based on fluorine-containing (meth)acrylate which is capable of imparting high resistance against sebum because fluorine has high water and oil repellency while maintaining the tackiness. Disclosed monomers include fluorine-containing (meth)acrylate include 2,2,2-trifluoroethylacrylate, 2-(perfluorohexyl)ethylacrylate, 2,2,3,3,3-pentafluoropropylacrylate, 2-(perfluorobutyl)ethylacrylate, 3-perfluorobutyl-2-hydroxypropylacrylate, 3-perfluorohexyl-2-hydroxypropylacrylate, 3-(perfluoro-3-methylbutyl)-2-hydroxypropylacrylate, 1H,1H,3H-tetrafluoropropylacrylate, 1H,1H,5H-octafluoropentylacrylate, 1H,1H,7H-dodecafluoroheptylacrylate, 1H-1-(trifluoromethyl)trifluoroethylacrylate, 1H,1H,3H-hexafluorobutylacrylate, and 1,2,2,2-tetrafluoro-1-(trifluoromethyl)ethylacrylate (i.e. perfluorinated alkyl acrylates) (Ab., col. 2, line 47-col. 3, line 5). Given the teaching in Uchida on advantages conferred by the disclosed fluorine-containing (meth)acrylate to acrylic adhesive films, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include fluorine-containing (meth)acrylate in Kim’s monomer mixture so as to provide for an adhesive film having resistance to oil/sebum and water.
With regard to claim 2, disclosed fluorine-containing (meth)acrylates in Uchida (col. 2, line 60-col. 3, line 5) meet the claimed limitation.
With regard to claim 4, 6 and 7, the discussions from paragraphs 13 and 15 above are incorporated herein by reference.
With regard to claim 5, Ucheda teaches fluorine-containing (meth)acrylates (col. 2, line 60-col. 3, line 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over either Kim et al. (WO 2019/045479 A1), in view of Ogawa et al. (US 2009/0053519 A1) and Hwang et al. (KR 2014147767 A, Derwent Ab, Machine translation and KR document), or over Kim et al. (WO 2019/045479 A1), in view of Uchida et al. (US 10,745593 B2) and Hwang et al. (KR 2014147767 A, Derwent Ab, Machine translation and KR document).
The discussions with regard to Kim, Ogawa and Uchida from paragraphs 8, 11 and 20 are incorporated herein by reference.
Kim, while teaching polyethylene oxide alkyl ether(meth)acrylates, is silent with regard to a polyethylene glycol alkyl ether methacrylate as in the claimed invention.
The prior art to Hwang is drawn to pressure sensitive adhesive compositions for preparing protective films for optical elements, comprising a polymer containing polymerized units of an acrylic ester of formula 1:

    PNG
    media_image3.png
    243
    320
    media_image3.png
    Greyscale
 
wherein Q is hydrogen or an alkyl group, U is an alkylene group and Z is hydrogen, OH, alkyl or aryl group, and m = 1 through 16 (read on polyethylene glycol alkyl ether methacrylate) (Derwent Ab, claims, page 3). The reference further teaches an acrylic polymer formed from a monomer mixture comprising polyethylene glycol monomethyl ether methacrylate (ethylene oxide adduct of 8 moles) (Derwent Ab.), that a film formed from the adhesive composition has excellent antistatic property and storage stability, can be peeled easily, ensures high speed processing, and exhibits excellent protective effect when applied to a protective film. Given the teaching in Hwang on acrylic ester of formula 1 and advantages thereof, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include the same in Kim’s monomer mixture, as modified by Ogawa or Uchida, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maekawa et al. (US 6,624,268 B1) teaches a polymerizable monomer mixture comprising a (meth)acrylate having perfluoroalkyl group (a1) and a monomer (a2), which may be alkyl (meth)acrylate (a21), a polyoxylkylene mono(meth)acrylate mono methyl ether or a (meth)acrylate having a polydimethyl siloxane group (a23).
Jena et al. (US 2021/0317297 A1) teaches a curable mixture comprising monomer and/or an oligomer and a reactive diluent, wherein the monomer and/or an oligomer may be a silicone monomer, a hydroxyl acrylate or methacrylate, C1-18 alkyl ester of (meth)acrylic acid, and may further include fluorinated acrylates.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762